Citation Nr: 0709123	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  01-04 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for instability as the service-connected residual of 
reconstructive surgery to the right knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1986 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2006, a hearing was held before Mark W. 
Greenstreet who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT


1.  The veteran presently has a 20 percent disability rating 
base upon instability of the right knee under Diagnostic Code 
5257 and a separate 10 percent disability rating for 
arthritis of the right knee under Diagnostic Code 5010.

2.  The right knee disability is manifested by full extension 
to 0 degrees and flexion to 70 degrees, with complaints of 
pain on range of motion; he requires the use of a knee brace 
and cane to ambulate.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, and not in 
excess thereof, for instability as the service-connected 
residual of reconstructive surgery to the right knee, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
Part 4, including § 4.7  4.71a and Diagnostic Code 5257 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
July 2003 satisfied the duty to notify provisions with 
respect to the claims.  The veteran's service medical 
records, and VA records have been obtained and he has been 
accorded several VA Compensation and Pension examinations for 
disability evaluation purposes.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  This 
appeal initially stems from an RO rating decision in June 
2000.  The claim has been readjudicated subsequent to the 
2003 letter which provided the required notice, most recently 
in a March 2006 Supplemental Statement of the Case.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  Moreover, the has been no assertion of any 
prejudice to the appellant, and the Board finds that there 
has been, in fact, no prejudice to the veteran in the notice 
or assistance provided.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his hearing testimony and contentions; 
private medical records; VA medical treatment records; and VA 
Compensation and Pension examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the veteran's claim 
for an increased rating for his service-connected right knee 
disability.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

Service connection is in effect for the residuals of 
reconstructive surgery to the veteran's right knee.  VA 
medical treatment records reveal that the veteran has 
continuing complaints of pain with limitation of motion and 
instability of the right knee.  The treatment records also 
reveal that the veteran requires use of a knee brace on his 
right knee and the use of a cane to walk.  These records also 
reveal that the veteran has been evaluated for right knee 
replacement surgery to be conducted at some point in the 
future.  The two most recent VA Compensation and Pension 
examinations reveal similar findings which demonstrate the 
most severe right knee symptoms of record.  

In July 2002, a VA examination of the veteran was conducted.  
The veteran reported complaints of constant right knee pain 
and stiffness.  He also reported using Motrin to treat his 
knee pain with some success.  Physical examination revealed 
trace edema of the right knee.  Range of motion testing of 
the right knee revealed full extension to 0 degrees and 
flexion to 90 degrees.  Medial lateral instability of the 
right knee was confirmed by objective testing.  X-ray 
examination confirmed the post-surgical changes and also 
indicated the presence of arthritis in the right knee joint.  

In February 2006, the most recent VA examination of the 
veteran was conducted.  Again, the veteran reported 
complaints of constant knee pain and instability.  The 
examining physician again noted that the veteran required a 
right knee brace and use of a cane to walk.  The knee was 
tender to palpation and the examiner noted that the veteran 
had healed surgical scars on the right knee.  However, the 
examiner was unable to distinguish whether the pain on 
palpation of the right knee was from the scars or due to the 
underlying mechanical disability.  Range of motion testing of 
the right knee revealed full extension to 0 degrees and 
flexion to 70 degrees.  Specifically, the examining physician 
noted that flexion of the knee was had limitation due to 
severe pain, but that extension was without limitation due to 
pain.  A March 2006 VA x-ray examination report confirmed the 
presence of degenerative arthritis of the right knee.  

The veteran's residuals of right knee surgery is rated as 20 
percent disabling under Diagnostic Code 5257.  That 
Diagnostic Code contemplates other impairment of the knee 
with recurrent subluxation or lateral instability.  A 20 
percent rating contemplates moderate impairment while a 30 
percent rating contemplates severe impairment.  The 30 
percent disability rating is the highest rating assignable 
under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).

The evidence of record supports the assignment of a increased 
disability rating of 30 percent for the veteran's service-
connected right knee disability under Diagnostic Code 5257.  
Specifically, the recent VA examinations have objectively 
confirmed that there is instability of the right knee and the 
veteran requires the use of a knee brace and a cane to walk.  
The Board believes that this is indicative of severe 
impairment of the right knee manifested by instability.  
Accordingly, a 30 percent disability rating is granted.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected right knee disability.  
Disability ratings in excess of 30 percent for knee 
disabilities are assignable under several Diagnostic Codes.  
Disability ratings from 30 to 60 percent may be assigned 
under Diagnostic Code 5256 for ankylosis of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  However, 
there is no medical evidence of record showing that the 
veteran has ankylosis of the knee, so assignment of a 
disability rating in excess of 30 percent under this 
Diagnostic Code is not warranted.  

Disability ratings in excess of 30 percent may also be 
assigned for limitation of extension of the leg (knee) as 
rated under Diagnostic Code 5261.  A 10 percent rating 
contemplates extension limited to 10 degrees.  A 20 percent 
disability rating contemplates limitation of extension to 15 
degrees.  A 30 percent rating is warranted for limitation of 
extension to 20 degrees.  A 40 percent rating contemplates 
limitation of extension to 30 degrees.  A 50 percent rating, 
the highest rating assignable, contemplates limitation of 
extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).  The normal range of motion of the knee is 
extension to 0 degrees and flexion is to 140 degrees.  38 
C.F.R. § 4.71, Plate II.  The preponderance of the evidence 
is against the assignment of a rating in excess of 30 percent 
for the right knee disability under this Diagnostic Code 
because the evidence of record reveals that the veteran has 
normal extension of the right knee to 0 degrees with little, 
if any, limitation resulting from pain on motion of 
extension.  

The veteran has been assigned a separate 10 percent 
disability rating for the arthritis of his right knee under 
Diagnostic Code 5010 because VA's Office of the General 
Counsel held that where the medical evidence shows that a 
veteran has arthritis of a joint and where the diagnostic 
code applicable to his/her disability is not based upon 
limitation of motion, such as Diagnostic Code 5257 for 
instability of the knee, a separate rating for limitation of 
motion under diagnostic code 5003 may be assigned, but only 
if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  The Board 
notes that the veteran has not disagreed and indicated that 
the separate 10 percent disability rating for arthritis of 
the knee is inadequate.  Moreover, with documented ranges of 
motion of the right knee being extension to 0 degrees and 
flexion to 70 degrees, there is an indication that there is 
actually no additional disability resulting from limitation 
of motion.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006). 

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 30 percent disability rating for instability of the 
right knee and a separate 10 percent disability rating for 
arthritis of the right knee.  The Board has considered the 
veteran's claim for increased ratings for his musculoskeletal 
disabilities under all appropriate diagnostic codes.  As 
stated above, painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  This 
has been accomplished in the present case.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
rating for the veteran's service-connected right knee 
disability based on instability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A disability rating of 30 percent, and not in excess thereof, 
is granted for instability as the service-connected residual 
of reconstructive surgery to the right knee, subject to the 
law and regulations governing the payment of monetary awards.  



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


